Warren E. Burger: We will hear arguments first this morning in Number 76-419 Vermont Yankee Nuclear Power versus Natural Resources Defense Council and the consolidated case, Consumer's power Number 76-528. Mr. Dignan you may proceed whenever you are ready.
Thomas G. Dignan, Jr.: Mr. Chief Justice and May It Please the Court. I represent Vermont Yankee Nuclear Power Corporation through the petitioner in Number 76-419 and my argument will be confined to that case and the issues which are raised therein. This matter comes before this court on a Writ of Certiorari to the United States Court of Appeals at the District of Columbia Circuit, that for it, two actions of the United States Nuclear Regulatory Commission. First the action of that commission in granting and operating license to the Vermont Yankee Nuclear Power Station, a Nuclear Electric Generating Station located in Vernon, Vermont and owned by my client Vermont Yankee Nuclear Power Corporation, the petitioner. In addition, it has before it the promulgation by that agency of a regulation which for the first time permitted in individual reactor licensing cases limited consideration of the environmental affects of the separately licensed and located facilities where the various matters such as reactor field manufacturing and reprocessing and waste disposal activities take place. These activities are sometimes referred to and I referred to them as the fuel cycle activities. By its judgments the United State Court of Appeals struck down the agency's regulation on the ground that insufficient procedures had been utilized in its promulgation. The court also remanded the agency decision authorizing the assurance of an operating license to Vermont Yankee on the grounds that issuance of any such license had to be preceded by what the court called a thorough ‘ventilation' of the environmental effects of the fuel cycle activities. Now though procedurally complex and as laid out in detail in our brief at pages 11 through 25, this case I respectfully submit is substantively quite simple. The result below --
Potter Stewart: Now before you proceed Mr. Dignan, may I ask you a question, the respondents say in their supplemental statement of facts that your client Vermont Yankee has now been granted an operating license, and at the time to seek review of that license has expired without petition for review being filed, is that correct?
Thomas G. Dignan, Jr.: Mr. Justice Stewart, we held an operating license, but that operating license at this time is good for 18 months only to what the duration of the so called interim rule which the commission has adopted. I do not believe this case is moot which is being suggested by this late filed brief because when Vermont Yankee went into the Court of Appeals, Vermont Yankee had a full term 40-year license. We have a license now under this interim rule, but --
Potter Stewart: But when you came out of the Court of Appeals you had nothing.
Thomas G. Dignan, Jr.: We came out of the Court of Appeals we had a remand of the decision authorizing a license.
Potter Stewart: And now you have a license.
Thomas G. Dignan, Jr.: Now we have a license which license is given to us under the interim rule which self destructs in 18 months therefore --
Potter Stewart: And at the end of 18 months?
Thomas G. Dignan, Jr.: The question then will be, whether or not there is a new rule in place as to whether Vermont Yankee's license would continue, or whether the commission takes some other action. But it is our position that Vermont Yankee had a good 40 year license at the start and that this court should enforce that initial decision of the commission. That Vermont Yankee should not have to litigate further for its full-term license. Now as I indicated I believe this case is quite simple substantively. To begin with, the Court of Appeals struck down an agency regulation on the basis that the National Environmental Policy Act is to be construed as in effect amending the Administrative Procedure Act to require all agencies to provide more than the noticed increment proceeding called 4 and 5 U.S. Code section 553, in any rule making proceedings which affect the environmental responsibilities of the agency. Second, the Court of Appeals remanded the petitioner's license as the result of a holding that the National Environmental Policy Act should be read as amending the Atomic Energy Act in substance by saying that the technical and economic resolution of the so-called high level nuclear waste question should be undertaken and indeed essentially resolved as to methodology prior to the issuance of any more reactor licenses. Now third, the Court of Appeals accomplished all of this through the device of utilizing extra record evidence which was never presented to the agency in either the Vermont Yankee case or the rulemaking proceeding. Indeed, it consisted of articles that were written after the rule was promulgated and in one case after the case was argued to the Court of Appeals which were utilized to setup a supposed conflict with theretofore uncontested expert testimony of an agency staff member. And having done that, the Court of Appeals then held that the rule was not well supported as a result of procedural misfeasance. Now we believe the decision to be an error for a number of reasons as set forth in our brief. In the first place, I respectfully suggest that this decision is flatly contrary to the Administrative Procedure Act and the National Environmental Policy Act as interpreted by this court. In its decision the Court of Appeals admits that the requirements of Section 553 of the Administrative Procedure Act were exceeded in this case and indeed, they of course were. There was an opportunity for comment; there was an oral hearing, an opportunity for comments on the comments and an opportunity after that for comments on the comments on the comments.
Potter Stewart: By exceeded you mean there was more than adequate complaince.
Thomas G. Dignan, Jr.: That is our view Mr. Justice Stewart.
Potter Stewart: And that you say was the Court of Appeals' view?
Thomas G. Dignan, Jr.: Well, the Court of Appeals said that we exceeded the requirements of Section 553, but that that was not enough to comply with the act. And it is our belief that the prior decisions of this court have indicated that Section 553 means precisely what it says. Also this court has indicated that the National Environmental Policy Act cannot be read as amending other statutes. And therefore to the extent that the court below was saying that the National Environmental Policy Act works sub silentio and amendment of the Administrative Procedure Act. I believe the decisions of this court in the scrap cases preclude such a holding. We also submit that this decision transgresses the rulings of this court in the recent (Inaudible) case. The (Inaudible) decisions stands for the proposition that feasibility and practicality have to govern in some respect the working of the National Environmental Policy Act and the scope of an agency's responsibility there under. As it's clear from this record, two boards of this agency, both of which had majority, two members who were technically trained people found that it was essentially a practical impossibility to consider in detail in an individual reactor licensing proceeding, the activities that would take place at a fuel cycle proceeding yet to be applied for. In addition these two boards ruled as a matter of law that the proposal before them as that term is used in NEPA was the licensing of Vermont Yankee not the licensing of these other facilities. Therefore these boards ruled, we need not get into this at all. I respectfully suggest those rulings though much earlier then are entirely consistent with this court's rulings in the (Inaudible) case. We also maintain that this decision basically contravenes a long history which shows an intent in Congress that the solving of the so-called high level waste problem is not a matter that must precede the issuance of reactor licenses. This is laid out in our brief in some detail but it is clear that what this court wanted was the waste problem to be solved and I would note that at page 78 at of Appendix judge Tam says it flatly, he says I agree with the majority that NEPA requires the commission fully to assure itself that safe and adequate storage methods are technologically and economically feasible, and I suggest to this court that the history in Congress is that Congress has been aware since 1954 that the final selection and the final decisions on this matter have not been made and Congress has made no move to stop the licensing of reactors. Now essentially, what is argued in response to these various arguments, in response to Mr., Justice Stewart earlier, I addressed this question of whether the case has become moot. A second argument that is made to this court is this is just a record case, that the court below just found a record inadequate and it's really not worthy of this court's attention. I can only quote what the court itself said the issue before it said “thus we are called upon to decide whether the procedures provided by the agency were sufficient to ventilate the issues” that is what they thought they were deciding in the rule making case and I submit that that is what they did decide and decided it erroneously.
Potter Stewart: You would concede, would you not Mr. Dignan that there's some ambiguity in the opinion of the Court of Appeals particularly when viewed in the light of the concurring.
Thomas G. Dignan, Jr.: I would be less than candid with this court if I did not admit that this opinion admits of different readings by different people. On the other hand I would remind this court that to let this decision stand I respectfully suggest means chaos in the administrative process of the United States this time, not only in this agency but in other agencies because no agency can now be sure precisely what it must go through in order to promulgate a valid rule.
Potter Stewart: In order to have sufficient ventilation and sufficient dialogue.
Thomas G. Dignan, Jr.: If ventilation even be a requirement, ventilation in this opinion to me is one of those catchy words that is about find its way in to American Jurisprudence and I think it should not be allowed to because I don't know how to construct this ventilator, and I'm not sure that anyone at an agency will know precisely how to construct this ventilator.
Potter Stewart: But you would certainly think it's the agency's job to construct it I gather rather then a court.
Thomas G. Dignan, Jr.: No I think it's -- the ventilator has been constructed by the congress Mr. Justice.
Potter Stewart: I know but you wouldn't think that the agency broke the law by going through the procedures it went through here for the rule making. No I think the agency complied fully with the law.
Potter Stewart: Yeah well it -– more then that it went farther you say.
Thomas G. Dignan, Jr.: That is correct, and therefore this is why we think this decision is an error.
Byron R. White: Mr. Dignan, supposing that the court should conclude that you're right on the procedural issue but that the record was the inadequate on the question waste disposal, what should the court do?
Thomas G. Dignan, Jr.: In so far as my client is concerned Mr. Justice, I think a remand with a direction to affirm the Vermont Yankee decision is in order certainly, because my client's right to that license I suggest does not depend on valid rule. I think our license was validly issued without the rule. If the court concludes, there is a problem with the record, I think the most it should be done is to ask the agency for a further statement of basis and purpose because I think that's the only record required in notice and comment it well be the no comment are made. So what the Congress must have intended is that the statement of basis and purpose be alright as far as reviewing court is concerned. So I think the most that is necessary here is a remand for further explanation.
William H. Rehnquist: And agency suddenly doesn't have to marshal its own evidence under a notice and comment per se, does it? It's presumed to have the expertise.
Thomas G. Dignan, Jr.: I believe that is correct Mr. Justice it is not required to marshal it and it is not required to answer every single statement that is made to it either by somebody outside the agency, and I think that that is another danger in this decision. What this decision means is that if any person comes in with any difference of opinion he can send a federal agency into years of study to strike down what they and their expert judgment have already decided is not necessary to consider.
Byron R. White: Well, has the agency has done anything, since the Court of Appeals opinion to effect the adequacy of this record?
Thomas G. Dignan, Jr.: What the agency has done is hold a Interim rule proceeding which really consisted of a further literature search. They certainly have engaged no additional procedures Mr. Justice but they have had an additional literature search which backs up this new interim rule. This interim rule as it's clear from the briefs is on appeal in the United States Courts of Appeals for the District of Columbia Circuit. It is also on appeal because the Vermont Yankee decision and Seabrook has been brought to the First Circuit. I would imagine the First Circuit will hold in abeyance until such time is either this court speaks or the DC Circuit speaks after this court speaks.
Byron R. White: Well, we agreed with you on the procedures but then there is the question of the adequacy of the record and there is a further proceeding going on now in the Court of Appeals with respect to the validity of interim rule.
Thomas G. Dignan, Jr.: A petition for review has been filed and at the request of the petitioners in that case is being held in advance until this court acts.
Byron R. White: Why should we address ourselves to a situation that no longer exists? I mean the record that the Court of Appeals in this case spoke about now is not the record that now exists.
Thomas G. Dignan, Jr.: As far as Vermont Yankee is concerned of course Mr. Justice White, it is precisely this record.
Byron R. White: Well, you say that because you say the rule has no impact on your case.
Thomas G. Dignan, Jr.: That is my belief. And as to the agency, while it maybe true that there has been a change here, I submit to this court that it is unlikely that case will reach this court, until after the 18 month rule has expired and I suggest we have got chaos in the agencies until --
Byron R. White: Let's suppose it that tomorrow the Court of Appeals upheld the interim rule.
Thomas G. Dignan, Jr.: The Court of Appeals will not speak on the interim rule until this court speaks --
Byron R. White: I understand that, I suppose it did and it upheld the interim rule.
Thomas G. Dignan, Jr.: That would solve the problem, but I must say I consider that highly unlikely, because the interim rule is on the same procedures as the rule that –
Byron R. White: All right, but let's assume that the procedural matters were-- suppose that Court of Appeals were told that their procedural approach to the case was wrong.
Thomas G. Dignan, Jr.: Then that would be this court's--
Byron R. White: Do you suggest necessarily that Court of Appeals would find the record and the case now before it inadequate?
Thomas G. Dignan, Jr.: No, I think if this court instructed the Court of Appeals that its procedures were wrong, the result would be that they would uphold the interim rule.
Byron R. White: That's what I thought.
Thomas G. Dignan, Jr.: But maybe I misunderstood you Mr. Justice, I thought you were assuming this court did not speak on the subject. I see my time is up, I thank the court.
Warren E. Burger: Very well. Mr. Wallace.
Lawrence G. Wallace: Mr. Chief Justice and May it Please the Court. The Court of Appeal's decision here came in the course of an evolving process of how the commission has been handling the licensing of nuclear power plants. There are some 65 presently in operation in the country, some of which receive their licenses, including their operating licenses prior to the passage of the National Environmental Policy Act in 1969, and the process has evolved considerably since the Court of Appeals decision in this case, and I'll explain that briefly. At the time that Vermont Yankee's operating license was issued, the commission took the position that it would give no consideration to questions of reprocessing and waste management and disposal during the licensing proceedings, although shortly thereafter, it adopted the 1974 Fuel Cycle Rule in which in recognition of the fact, that waste problems are irretrievably set in motion by the granting of the license to a plant. It decided that it should factor in to the extent it's possible to do so, some environmental values reflected in the management and disposal of waste and in reprocessing.
William H. Rehnquist: Mr. Wallace, do you know without reference to record when Vermont Yankee's license was originally issued?
Lawrence G. Wallace: The operating license?
William H. Rehnquist: Yes.
Lawrence G. Wallace: I believe, it's 1972, is that correct? And the rule that the Court of Appeals set aside, the Fuel Cycle Rule was adopted in 1974 and that --
William H. Rehnquist: How can that affect Vermont Yankee's license that was issued in ‘72?
Lawrence G. Wallace: Well, as a matter of fact it did not. At that time, the commission decided that that rule would be applied prospectively only and not to existing licenses such as Vermont Yankee's because the values reflected in the table to be applied under that rule were not significant enough to be likely to affect the balance, the cost-benefit balance that had been determined in taking and in measuring the environmental effects of these licenses.
William H. Rehnquist: What would happen and if the court, we have not granted Certiorari and the Court of Appeals had been left standing, would that have had some effect on Vermont Yankee's 1972 license?
Lawrence G. Wallace: Well, the Court of Appeals set aside the grant of the license.
William H. Rehnquist: On what ground?
Lawrence G. Wallace: On the ground that it had been done without taking into account waste reprocessing and disposal.
William H. Rehnquist: Is there a statutory limitations period on the time to appeal from the grant of license, such as those granted in ‘72?
Lawrence G. Wallace: Well, I am sure there is, but no one to my knowledge contended that the setting aside of the license was untimely here, it was part of the Court of Appeals order, there is a portion of the opinion devoted to setting aside the license as well as a portion devoted to setting aside the rule and what the Court of Appeals held was that it was proper to proceed under a valid rule and to take account of this environmental factor which after all is a generic factor. We're not talking about the particular reprocessing or disposal facilities, when we are dealing with these individual licenses, but it was proper to do this by a valid rule, but that this wasn't a valid rule and that in the absence of applying a valid rule, the licensing proceeding was invalid for not having taken this factor into account. Both aspects of this case were remanded to the commission. Now in so far as this remand was based on a finding of inadequacy in the record which was the sole basis in Judge Tam's concurring opinion and arguably a or the basis elsewhere, the matter is from the commission's standpoint largely academic now. The 1974 rule has been replaced by the interim rule to which we refer on pages 30 and 31 of our brief and the commission has now undertaken to replace the interim rule with a permanent rule. Moreover, the interim rule has been applied to the Vermont Yankee case in decision of July 18, 1977 by the Commission's Appeal Board that is reprinted as a supplement to a supplemental brief just submitted by respondent in the case and in that decision the Appeal Board determined that the values in the revised table to be used in the interim rule when applied to the Vermont Yankee application do not tip of the balance of costs and benefits previously determined in the environmental survey done there. And the commission as Appeal Board reached the same conclusion with respect to 11 other facilities in a decision in August of this year at Six Nuclear Regulatory Commission 206, the decision involving Vermont Yankee appears at Six Nuclear Regulatory Commission page 25.
William J. Brennan, Jr.: Mr. Wallace, can I interrupt with a question? What is the position of the Government as to whether or not the record was adequate with respect to Vermont Yankee?
Lawrence G. Wallace: We have not taken a position on that.
William J. Brennan, Jr.: But don't you have to take a position in order to tell us what the reverse would affirm?
Lawrence G. Wallace: Well, as we really think from our standpoint it no longer matters, we don't see any reason why the Court need make that determination. We have lodged with the court, the environmental survey on which the new interim rule was based, devoted to entire really questions of reprocessing and waste management.
William J. Brennan, Jr.: Don't we have to decide the case though, don't we either have to affirm or reverse and if agree with you and with Vermont Yankee on the procedural question, don't we necessarily have either to decide it or dismiss the writ is improperly granted, one of the two, I mean, we have to act, we can't just it's an academic problem.
Lawrence G. Wallace: That is correct, but for purposes of Vermont Yankee's application, we've already applied the interim rule and are intending complete our rule-making proceedings and to apply the permanent rule to Vermont Yankee, so that, that aspect of the case is no longer of concern to the commission's procedures and I think the commission would have the authority to proceed that way regardless of whether this court were to disagree with the Court of Appeals about the adequacy of the record.
William J. Brennan, Jr.: Except that if we reverse the Court of Appeals, you won't need any further proceedings in the Vermont Yankee case, because 40 year license will be in effect.
Lawrence G. Wallace: We wont need them, but we are going to proceed with them.
William J. Brennan, Jr.: Well, but how could you proceed with them with respect to Vermont Yankee, they have got their license, won't they just stay home and not come to your hearings?
Lawrence G. Wallace: The commission does have the authority to apply the interim rule existing licenses when issues have been raised about the fuel cycle effects on the environment with respect to them.
William H. Rehnquist: Where does that authority come from?
Lawrence G. Wallace: Well, that I would have to refer to the statutory authority.
William H. Rehnquist: So supposing you have a license, say a 40 year license, version 1965 and no ground of authority to the commission in terms to reopen for this reason, do you say the commission can just reopen and reconsider the license, without any mandate --
Lawrence G. Wallace: Well, it has not attempted to do so, it has not attempted to do so.
William H. Rehnquist: But you just said it could. You said it could be considering --
Lawrence G. Wallace: It has the authority with respect to this one because it's still being contested.
William H. Rehnquist: Well, but it's 72 license and the time for contesting may well have expired before any proceedings were brought.
Lawrence G. Wallace: Well, should that issue be raised, the commission would have to address it, we just have not, we have not, we are planning to go ahead with the rule-making proceeding that's now underway and as I say, the interim rule is based on a much more substantial evidentiary survey devoted entirely to waste management, and disposal and reprocessing issues, than was the basis of the rule, that the Court of Appeals set aside and which is no longer in effect as far as the commission is concerned.
Warren E. Burger: What's the date of that flash document?
Lawrence G. Wallace: Of the commission's interim rule? That was adopted I don't recall, but it's --
Warren E. Burger: Which state and the sequence.
Lawrence G. Wallace: Well, 77, I am told, it's relatively recent and it's to be in effect for 18 months. Now, what the commission is concerned about however is the procedural holding of the Court of Appeals because in adopting the interim rule, it followed the statutorily prescribed procedures of Section 553 of the Administrative Procedure Act. If rather than afford additional procedures which the Court of Appeals held in hindsight had been required in the other rulemaking proceeding, although the Court of Appeals never spelled out what those procedures should be and with respect to the new rule to be adopted, the commission is not proposing to engage in an adjudicatory type of rulemaking with rights of discovery and cross-examination. It has invited the participants to suggest questions and follow-up questions for the board to ask witnesses at the hearing to be held in connection with the new rule, but there are practical reasons why the commission chooses not to proceed in an adjudicatory manner as no statute requires it to do. With respect to the 1974 rule, there were some 40 individuals in organizations who participated and the Commission anticipates that at least as large a number will be concerned with the hearings with respect to the new rule. It has already received comments and proposed questions across and follow-up questions which are quite voluminous, and there are practical limits to the use of an adjudicatory process in a rulemaking proceeding of this kind if the distinction between rulemaking and adjudication is to perform the function that was conceived for it under the Administrative Procedure Act. For that reason, the commission is concerned with the holding of the Court of Appeals here and what it portends for the Commission's ability to proceed through rulemaking with what the commission considers to be more appropriate responses to these problems in the licensing of plants and it believes that the procedural holding of the Court of Appeals based as far as we're able to tell, purely on the Court of Appeal's dissatisfaction with the results that were reached in the 1974 rule, rather than with any infirmity that it could point to in the proceedings adopted from the perspective of the time when the Commission adopted them should be set aside. Indeed, there was no showing to the Commission at any particularized need for discovery or cross-examination with respect to any of the issues with which the Court of Appeals later decided the record was inadequate. Now I should say that that the interim rule has not yet been applied to the Midland Power of facility involved in the companion case, the Consumer's Power case, but its application is pertinent to a proceeding that is presently pending before the appeal board and it's anticipated that the interim rule will be applied in that proceeding in the same way. In that case, the Court of Appeals found two additional shortcomings in the commission's proceedings which we have dealt with in our brief and which Mr. Horsky will deal with in his argument.
Warren E. Burger: Very well Mr. Wallace. Mr. Horsky
Charles A. Horsky: Mr. Chief Justice and May it Please the Court. I represent the petitioner in Number 528 Consumers Power Company. This is a challenge to a construction license rather than an operating license. In the Court of Appeals opinion in this case they incorporated by reference, their decision in the Vermont Yankee case, and for that reason I joined in what has been said by Mr. Dignan and Mr. Wallace in urging a reversal of that decision, but on that issue I would prefer to rest what has been said and go on to the other two issues which were involved in the Midland case. Those two issues involved two separate grounds which have nothing to do with the fuel cycle issue. The first is whether the commission, whether the licensing board in granting the construction license, adequately dealt with what I might shorter-hand call conservation of energy alternatives to the grant of the construction license. The other is whether the report of the advisory committee on nuclear safeguards which is one of the statutory requirements, where the hearing and grant of a license was adequate. Let me take them up in turn. First, with respect to the so-called energy conservation issue, it's a (Inaudible) issue, did the licensing board properly consider the alternative to the plan of energy conservation. We submit that it did. The procedures started with an environmental impact statement which covered all of the various categories, all of the various considerations and attached to it for circulation and ultimate hearing, where some 119 energy or environmental considerations propounded by an intervener which called Saginaw, that draft environmental impact statement report was then the subject of hearings, adjudicatory hearings, cross-examination, preceded by discovery and all the rest, where it lasted for 14 days. It's perhaps worth noting that the Saginaw intervener who propounded the considerations failed to participate in those hearings, but those hearings developed in detail, the need for the project, a conclusion which was supported by the Michigan Public Service Commission, the Federal Power Commission and Environmental Protection Agency. The controversy relates to some 17 of these 119 environmental contentions propounded by Saginaw, which are said to be all over, the words are not used, energy conservation contentions. Some of them were dealt with by the licensing board specifically, for example, it considered and found that there was no basis for holding that the consumers power had artificially enhanced the requirements for electricity and therefore distorted its demand figures. The Licensing Board did decline however to consider a number of Saginaw somewhat rhetorical contentions in dealing with general, whether or not it would be proper to set limits on the uses of electricity whereas the licensing board put it whether we should consider whether the present customer uses of electricity in our society are proper or improper. The Appeal Board affirmed that decision but that wasn't the end of it. While the petition for review was pending in the court below, the interveners asked that the hearing before the licensing board be reopened on the ground that the commission in the meantime in a decision called an Niagara Power decision had said things which were inconsistent with the decision of the licensing board. That motion to reopen the hearings was passed upon, ruled upon by the Commission itself in a long careful opinion. In that opinion, it reviewed each of these 17 contentions, and set forth in careful, study words why believe the Licensing Board was correct in not having to consider the contentions which were urged with respect to energy conservation which the licensing board did not consider.
Potter Stewart: Mr. Horsky, somewhere along the line of these procedures wasn't the point made that one of the customers, Dow Chemical would no longer need the power to be supplied by this?
Charles A. Horsky: There is-- well, at one point during the course of the proceedings, a motion was made to reopen the hearing on the ground that the contract arrangements between Dow and consumers had been modified. The commission heard that decision or heard that contention and reviewed the contracts and said that there was no basis upon which the decision should be changed and so far as Dow was concerned.
Potter Stewart: And chronologically when was that done, by the same time it considered these 17 --
Charles A. Horsky: All I can say is that since that time, there have been no substantial changes in the Dow consumer relationship. The Court of Appeals in its decision said, you might relook at those questions, but as we point out in our reply brief, the situation with respect to Dow is essentially the same as it has been since the time, the commission itself re-examined the issue and decided that there was no basis for a modification of its decision. I think that Dow question can be put to one side Your Honor. What is clear in this record, it seems to me is that there is a need -- a clearly demonstrated need for the power, that this plant is to generate and it also seems to me that the Commission was quite correct in saying the Licensing Board did not need to consider the kind of contentions for example, and I quote the possibility of changing the present social stimuli to society which could result in a decreased demand for electricity or another one, that Dow Chemical should be denied electricity in order that it would be encouraged to develop power sources and I quote again, from other sources not on demand. I think the board was correct in saying that if those kinds of contentions did not require the licensing board to go into them in detail. That's not to say that the board didn't have a responsibility for determining that there was a need for the power to be generated, of course it did, and it went into that in great detail examining the demand statistics which were presented in very detail to it. What it is to say is that under NEPA, commission it seems to me was entirely warranted in saying that the interveners who were challenging the demand and suggesting an alternative to the plant had the responsibility for developing something more specific than what the kinds of things I've just suggested, with reasonably specific conservation measures which as the commission put it, would require reasonable minds to inquire further. That's the character -- that's the threshold test which the Court of Appeals found so arbitrary and capricious. It seems to me, it's anything but that and let me mention again what Mr. Wallace adverted to briefly in his argument. This decision was made in 1972, this decision to grant the construction license. At that time, both NEPA and indeed the nation's concern for proper conservation of energy were certainly in a developing state, in a different state than they are today. The guidelines set out by the Council on environmental quality for the first time in 1973, a year after the decision, suggested that the environmental impact statement should address energy conservation alternatives. The Federal Power Commission in 1973, for the first time suggested that in consideration of a license for a hydroelectric plant, the alternatives of conservation ought to be considered. I think under the circumstances in this case and given the time at which the decision was rendered, the Licensing Board acted properly with respect to these energy conservation measures. The other issue is -- as I say in the brief almost a contrived one, but it was the basis of a further order by the court below that we go back to the licensing board again. This is the alleged inadequacy of the report of the advisory committee on reactor safeguards. That committee is a 15 member part-time group of distinguished scientists who are charged by the statute to advise the commission to examine and to advise the commission on the preliminary safety analysis report. The advisory committee did in fact do that. It filed a letter with the commission, pointing out certain problems which they thought the staff should address and then it said, other problems involving light water nuclear reactors are set forth which we think the staff should address are set forth in our early reports on light water nuclear reactors. The Court of Appeals said that cross reference requires that this case be remanded because the Licensing Board should have sent it back and asked the Advisory Committee to specify the other factors which the Advisory Committee said the staff should consider, and do it in a language intelligible to a layman whatever that means in this context. These other reports of the advisory committee were of course known to the commission and to the staff and incidentally, if there is any question about whether the staff was confused, the reply brief filed by government, I think clears up the contention that the staff was confused. The other reports were filed in the public document room of the commission. Anyone who wanted to go look for them, could have gone to look for them. It seems to me that to say that that kind of a mistake, if it was a mistake and it doesn't seem to be to be one. It was a customary form of the letter of the advisory committee, doesn't warrant sending this case back to square one which is where we will be before the licensing board, if this decision stands. That we think is just judicial interference from rights. We have set out, I think it is relevant in our brief at some length the procedures which precede the issuance of a construction license for a nuclear plant. The application by the applicant is an enormous document. It's reviewed and reviewed and reviewed by the staff. That's the first step. The safety aspects are considered by the advisory committee, and there's a full adjudicatory type theory on the safety and all other aspects of the plant, preceded as it was in this case by elaborate discovery. On the basis of that record the licensing board makes its findings and it spells them out in detail. That record is also the subject of what amounts to a de novo review to an appeal board.
William H. Rehnquist: This is an adjudicatory hearing.
Charles A. Horsky: This is an adjudicatory, oh yes, full adjudicatory hearing, full discovery, full cross-examination and very lengthy and the decision by the Appeal Board is in turn subject to review by the commission itself as was the case in this on the NEPA issue. I think the interveners probably would like it otherwise but the fact is that Congress has as Mr. Wallace said, decided that nuclear power should be used for electric power production. It did so in the Atomic Energy Act, it reaffirmed that in Energy Reorganization Act of 1974. It realized that it presented hazards as well as benefits, but it went ahead. The commission has been equally responsive to hazards and I think what's developed from the statutory requirements and from the commission's regulations is probably the most elaborate, the most detailed, the most comprehensive administrative machinery that was ever devised to determine whether or not government approval or disapproval should come from an application of a private project. What the court below has done in these two cases is to interject itself into that procedure. It sets this proceeding back nine years. This application was filed in 1969. The license was granted in 1972, under the decision of the Court of Appeals, we go back to Licensing Board for further hearings and we'll be through the appellate process the Appeal Board all the rest have been up to the Court of Appeals again. We had a valid construction license until the Court of Appeals acted. We hope that this court will reverse the decision below and give us our construction license again. Thank you.
Warren E. Burger: Very well Mr. Horsky. Mr. Ayres.
Richard E. Ayres: Mr. Chief Justice, May it Please the Court. I would like to address the issues in the Vermont Yankee case and Mr. Cherry will follow me and address the issues in the other case. I think the respondents in this case would like to make two points clear at the outset that do not seem to have been a court had much importance on the presentation you have heard. The first is that this case arises or these two cases arise under the National Environmental Policy Act. The National Environmental Policy Act as this court has said has two purposes; one is that to require disclosure by government agencies who are considering going forward with the project to other decision-makers and to the public in general with the theory being that disclosure will tend to produce better decisions, less environmentally damaging decisions. The other is that by requiring the presentation of an environmental impact statement, NEPA is designed to encourage agencies to exercise foresight to foresee the long-range consequences of the things they undertake for short range benefits and we think the issues that were involved in Vermont Yankee case are classic instances of how important that requirement is.
Byron R. White: Speaking of foreseeing long-run consequences Mr. Ayres it's your brief I belief that bears the clerk stamp of November 26, the supplemental statement of facts?
Richard E. Ayres: Yes, it's the supplemental statement of facts.
Byron R. White: Is there any reason why that came in so late?
Richard E. Ayres: Well, there was a great deal of thought given to whether that issue should be raised and I am afraid I accept some blame for having not provided that material to the court earlier. We do think it's relevant however to the decision and would have wanted to submit it at whatever time. The issues I said that are raised in the litigation--
Potter Stewart: Just before you leave that supplemental statement of facts, you state that the Vermont Yankee Nuclear Power Station has now been granted a full term operating license. Now your brother says that it was in effect in 18 months.
Richard E. Ayres: Well, I think if you look at the opinion by the commission in this case, you'll see that their position is first that the Vermont Yankee should have a license under the interim rule.
Potter Stewart: Right, which has been 18 months from --
Richard E. Ayres: Yes and second that had this case come before them in 1971, they would have come to the same conclusion because essentially, the fact the plant was built and operating, essentially because of the cost involved.
Potter Stewart: Well they did come to the same conclusion for a 40 year license pack in 1973.
Richard E. Ayres: But they did that in the absence of any consideration of waste issues at all. What they're saying in this decision is when we consider waste issues as we see them then we still conclude that the plant should be licensed and I think that we can also anticipate for certain that when a final rule is promulgated the same decision will be applied given the reasoning in that opinion. So we think that as to Vermont Yankee, the issue of what to Vermont Yankee can operate with this license is really a settled issue and that is the issue on which the court granted cert and there was as you recall.
Potter Stewart: Well that's all the Vermont Yankee wanted and they have got it, if they do have a 40 year license, but the fact is they have a license under the Interim rule which is an 18 months rule.
Richard E. Ayres: Well there maybe some room for interpretation there and we of course did not make any statement or position when we brought this to the court's attention, but we think it's clear if one looks at the reasoning there and also at the rule that's being proposed as a final rule, which is essentially the same as the interim rule and which again is essentially the same as the rules that was under review in this case, that Vermont Yankee's license is free and clear and frankly from the position of those parties, who challenged it in the beginning, my clients, we have no quarrel with that. The issue that we are concerned about is the way the commission is dealt with the nuclear waste problem, its refusal to make available to the public, information about the situation and that issue now has moved into the arena of the S3 table and --
Potter Stewart: Proceedings of the rule making and not the licensing.
Richard E. Ayres: Right. And so we are un-concerned that Vermont Yankee has a license and we did this and nor did file any sort of appeal on the grating of that license.
Thurgood Marshall: Why do you bring it up now?
Richard E. Ayres: Why do we bring up Vermont Yankee?
Thurgood Marshall: No, the fact that they already had this addition interim license, you say it doesn't mean anything.
Richard E. Ayres: No it does mean something, we think it means that there are --
Thurgood Marshall: It means that he lost the 40 and got a 18 month.
Richard E. Ayres: But they are I think assured on the basis that reasoning of holding that license also.
Thurgood Marshall: You mean that 18 month is as good as 40.
Richard E. Ayres: Given the reasoning in this opinion and given the direction the commission is going, yes it is.
Byron R. White: You mean there is --
Thurgood Marshall: Well, how in the world can you say that? What was it essentially getting 40 in the first place?
Richard E. Ayres: They brought -- you have to recall, this proceeding has been going on now for six years, it arose when Vermont Yankee sought an operating license and the parties who are now the respondents before you --
Thurgood Marshall: 1969.
Richard E. Ayres: 1970, well, 69 perhaps when they started -- the parties went before the commission to ask that the commission address the environmental effects of the waste disposal and reprocessing of the waste from this plant. The Commission refused to consider that issue. The parties who are now before you sought review in the Court of Appeals. The Commission then changed his position and said we take it back, these are issues that should be before the licensing board when it looks at the environmental impact of any given power plant. However, we're going to hold a different kind of proceeding, we're going to have a rule making proceeding and look at this issue generically. When that generic proceeding was complete, the respondents sought review of that issue also and the court brought the two cases together and decided them. In another words, the original license given to Vermont Yankee was given with no consideration of the environmental impact waste even though later the (Inaudible) that was --
Thurgood Marshall: And now you go back to the licensing that's the 72 bond right or 69 bond?
Richard E. Ayres: The Court of Appeals had before it whether Vermont Yankee's license was properly granted.
Thurgood Marshall: I am asking the result of the Court of Appeals decision in this case, you go back to the licensing point, if I am correct?
Richard E. Ayres: Well, let me clarify slightly. The Court of Appeals opinions remanded the license of Vermont Yankee, pending the outcome of further proceedings by the commission to establish an adequate record on the issue of voice disposal.
Thurgood Marshall: Well if it took nine years before, why would it take that long now?
Richard E. Ayres: Well, it didn't take nine years.
Thurgood Marshall: How long did it took from ‘72 to '71?
Richard E. Ayres: The Commission undertook the rule making involved in this in this case in 1972.
Thurgood Marshall: But the case was started in ‘69.
Richard E. Ayres: No the case that involved -- the case involves Vermont Yankee was started in 1971.
Thurgood Marshall: In '71?
Richard E. Ayres: 71. That case --
Thurgood Marshall: Now it's 77.
Richard E. Ayres: That case has taken this long only because the commission has gone through a separate rule making proceeding, has complicated the issues.
Thurgood Marshall: Well, couldn't they do it again?
Richard E. Ayres: Well, but the -- the Vermont Yankee license has been remanded handing the commissions take a serious look at the waste disposal issues.
William H. Rehnquist: Your position then is that your client did appeal from the actual granting of the license in '72, within the 60 day period.
Richard E. Ayres: There is no question about that, there is no issue about that at all, but because of the commission's reversal of position, it's decision that waste disposal issues were valid issues to be considered and its subsequent proceedings, two separate cases came before the Court of Appeals on essentially the same general issues, and the one which you have accepted cert on is the one that involves Vermont Yankee's license. There was also a petition as you probably recall for review of the court's decision as to the commission's rule making. That petition was not granted. So the issue before you here is whether Vermont Yankee was properly or improperly granted that license, and it is related to the rule making only and so far as the Vermont Yankee's license now depends on the outcome of rule making.
William H. Rehnquist: If we uphold the rulemaking proceeding does it necessarily follow that Vermont Yankee's license is also valid?
Richard E. Ayres: No it does not.
William H. Rehnquist: Why not?
Richard E. Ayres: Well, Vermont Yankee's license was held invalid because the commission gave no consideration whatever to the environmental impact of the waste that would be produced at that plant. In the rulemaking proceeding, the commission had agreed that that was an error, that it was supposed to look at the waste issues, the waste that arose from that plant. If I had to look at what the environmental impact of those would be, however, in effect, it simply said we won't relook at any plants that we looked at before. Case however had already been filed as to Vermont Yankee. Indeed it was filing of that case which referred the commission to change its position. So that, that case came before the Court of Appeals on the issue of whether or not a license could be issued to a plant with no consideration whatever given to the environmental impact of the waste that plant would produce.
William H. Rehnquist: The Court of Appeal set it back and the commission did consider inaptly or not properly in your view though, well, waste production in a rulemaking proceeding.
Richard E. Ayres: No, they were separate and unrelated until they came before the court at the same time. The Vermont Yankee case poses the issue of whether a plant can be licensed with no consideration whatever of the environmental impact of waste that plant will produce. The rulemaking proceeding is one in which the commission agreed, that that position is narrow, it agreed that it had to look at the environmental effects of waste. If then however, conducted what we consider to be an extremely cursory examination of the issue and we then appealed that rulemaking to the Court of Appeals. Court of Appeals decided both cases together. It held in the first instance that licensing a plant with no consideration of waste was clearly a violation of NEPA, the National Environmental Policy Act. It also held that the commission's rulemaking had not provided an adequate investigation, laying out on the public record of the environmental hazards associated with reprocessing and spent nuclear fuel and with the ultimate disposal of the waste that it produce at the power plant.
William H. Rehnquist: But wasn't the commission's determination in the rulemaking proceeding that Vermont Yankee's license should be continued to be valid?
Richard E. Ayres: No, the rulemaking proceedings was conducted completely separately from the Vermont Yankee proceeding.
William H. Rehnquist: Well, what's the commission's present position as you understand on the validity of Vermont Yankee's license?
Richard E. Ayres: That I think the commission's present position is stated in the opinion which I provided to you last week which grants Vermont Yankee its license based on this interim rule, but clearly indicates also that the commission's view is that Vermont Yankee is grandfather and as I said my client is not concerned that that should occur.
William H. Rehnquist: And you say if it hadn't been for the subsequent presumed Vermont Yankee wouldn't have any license at all even though we were to reverse the Court of Appeals?
Richard E. Ayres: I am sorry! I didn't understand.
William H. Rehnquist: You say, if they weren't for this subsequent proceeding in July of this year, that Vermont Yankee wouldn't have any license?
Richard E. Ayres: That's right, the Court of Appeals decision is that Vermont Yankee license must be remanded pending an adequate investigation and then lying out on the public record of the waste issues.
Potter Stewart: Yes but if we reverse the Court of Appeals, Vermont Yankee would have the license that it was given in 1973 –
Richard E. Ayres: Let's be clear, there are two –
Potter Stewart: -- for years.
Richard E. Ayres: -- there are two decisions. If you reverse the Court of Appeals on -- in the Vermont Yankee case, which is that's before --
Potter Stewart: And Vermont Yankee has its license that it was given years ago.
Richard E. Ayres: Yes that decision could be made and -- essentially on grandfather grounds.
William J. Brennan, Jr.: It could be made on a verity of different -- in any event if the Court of Appeals was reversed in the Vermont Yankee case then Vermont Yankee has the license that was originally accorded.
Richard E. Ayres: That's correct. I'm sorry if I -- about that there's no question about that.
William J. Brennan, Jr.: You have no objection to that.
Richard E. Ayres: We have no objection to Vermont Yankee is having a license.
William J. Brennan, Jr.: I mean you have no objection of our reversal and reinstating the Vermont Yankee license?
Richard E. Ayres: No we have great deal of objection to your reversal.[Attempt to Laughter] We see the issue here is whether the Commission has properly examined the waste issues under the national environmental policy. I can point out that the court saw it that way also. The court said that we don't presume to tell you what procedure should be used. We are not preserving to tell you whether the procedure should be rule making or adjudication but we do preserve to tell you tell you that based on what we see here (a) a case in which applying for license was no consideration and B a rule making in which the Commission essentially give no consideration to the basic questions that have been raised by most of the major non nuclear regulatory Commission people who have looked at this issue. We cannot agree that that's what adequate consideration these issues under – under the national environment policy.
Potter Stewart: These issues are the -- what the environmental effect of the so called backend part of the nuclear cycle?
Richard E. Ayres: There are two basic issues; one is that it had been assumed that – that the fuel, the spent fuel from nuclear reactors would be reprocessed and plutonium would be extracted from that fuel to be used in turn as fuel for future reactors. Recently a major ford foundation study as one example criticized that decision because of the fear that one plutonium is purified it is – it is easy to steal, to divert either by technologically backward nation or by a terrorist group and the technology to produce a crude bomb is widely known, can easily be done. The President of United States, last Spring, based on thought -- on that reason decided that reprocessing shouldn't go forward. The second issue is the disposal of the waste themselves. The waste themselves include elements which are radioactive for periods ranging from 100 of years to literally hundreds of thousands of years, so the issue of how to isolate those wastes from all life human and – and otherwise for periods that range anywhere from thousand years to quarter of million years, there have been studies published in the last two three years by Massachusetts Institute of Technology, Caltech, British Royal Commission, General Accounting Office and a house committee all of which conclude that the Commission has failed to solve that problem, failed to demonstrate any means for isolating nuclear waste from the environment.
Potter Stewart: And Commission what's happening so far is that a so called temporary storage of a 100 years.
Richard E. Ayres: Well no such temporary storage is occurring either, Your Honor. What is actually occurring is that because there is no solution temporary, 100-year or a long term which has been demonstrated at this point the spent reactor fuel is being stored in fuel holds on the site of the reactor which were designed to hold the fuel for a matter of twp or three months before it was shipped off to be taken care of. This is a problem which is been considered to by everyone but the nuclear regulatory Commission as perhaps the critical problem considering whether nuclear power should be perused.
Potter Stewart: Because the issue is -- that's all a matter of under the law of separate and subsequent licensing?
Richard E. Ayres: Well the Commission's view is that they can look because this issue occurs in every plant, they will look at the issue once generically.
Potter Stewart: Make a rule and produce which -- which incorporates a curve, right?
Richard E. Ayres: -- which incorporates a table of figures essentially, yes. The point is thought that two things are done by that, one by convening a rule making proceeding like the agency has curtailed the usual procedural rights that occur -- that are given to interveners on safety issues on national environmental issues in the usual licensing of the plant.
William H. Rehnquist: Do you say that NAPA, preparation of NAPA statement requires an adjudicatory hearing or that say or that the licensing issue requires an adjudicatory hearing?
Richard E. Ayres: The Commission prepares an –
William H. Rehnquist: I was curious on what you said, what your position --
Richard E. Ayres: Well that I'll say that -- The Commission ordinarily prepares an environmental impact statement for each plant. That environmental impact statement is then taken into account in the licensing and during that proceeding any party of the proceeding is afforded usual full panel plea of adjudicatory rights, cross-examination and so forth as to the environmental impact statement and the statements that were made there as well as to the safety issue.
William H. Rehnquist: You think that's required by statue?
Richard E. Ayres: No what I am saying is that the Commission is -- in conveying generic rule making proceeding they have restricted those rights. I do think that the National Environmental Policy Act requires that the Commission explore the issues, whether it be by that kind of procedure or not, I don't think --
William H. Rehnquist: You think you need anything as open to the public as rule making for the preparation of a NAPA statement if you're not us doing a separate adjudication?
Richard E. Ayres: Yeah. Oh! I think the rule making that was given here clearly was not open enough to explore the issues. I think --
William H. Rehnquist: What's your authority for that in this Court?
Richard E. Ayres: Well, I think if one looks at the pages of the record --
William H. Rehnquist: I mean what your authority, decisional authority from this Court that preparation of any NAPA statement must confirm at least with a rule making standards of the APA?
Richard E. Ayres: Your Honor that's not the proposition that I would support. The proposition that I would supporter is that the National Environmental Policy Act requires the agency to explore in the public record fully environmental impact of a proposed action. This rule making was taken in fact to prepare a part of the environment impact statement for every power plant to be licensed from then on. So it was subject to the same injunction which this Court has stated and many lower courts have too that there must be a full analysis.
William H. Rehnquist: Which case from this Court your relying on?
Richard E. Ayres: Well, I think it's been stated in the Kleppe case as well as the other NAPA cases that have come before the Court.
William H. Rehnquist: Any particular ones by name?
Richard E. Ayres: I think that the Kleppe case is sufficient. I think the critical point about the lower court's decision is that it is focusing on whether there was an adequate exploration of the issues to meet the standards of NAPA, not the meet the standards of the APA. APA is involved here and we think that those standards working that either, but the key thing is that the duty of the Commission came as a result of National Environmental Policy Act which requires that there be a full exploration of the issues, that's one of the reason why we're saying -- why we feel the Court's decision was not a procedural decision.
William H. Rehnquist: But the APA says there are two different ways you can go about conducting hearings. One is if it's a rulemaking proceeding, it's 533 and one of it's adjudication and you don't certainly content that anything more than a rulemaking proceeding is required for your ordinary NEPA statement, do you?
Richard E. Ayres: I think I have a different view on what's -- what the NEPA statement's position is than that suggests. I think a NEPA statement proceeding particularly one that involves essentially NEPA statements for all future nuclear power licensing requires very thorough exploration of the issues –
Byron R. White: What --
William H. Rehnquist: What your authority for that?
Richard E. Ayres: I think that's in the case law of NEPA.
William H. Rehnquist: Well for the – for the case law from this Court?
Richard E. Ayres: This Court and the lower courts.
William H. Rehnquist: What from this Court, Kleppe?
Richard E. Ayres: I think so yes. SCRAP -- I think the courts -- the lower court's position clearly was that it was not concerned about procedure, but what it was concerned about was the fact that the procedures that had been used and the way that were used failed to produce an exploration of the issues. What the Commission basically did was to look at the hypothetical normal operation without any accidents or any other abnormal occurrences of a hypothetical reprocessing scheme and disposal scheme and did fail to consider altogether for long-term future of attempting to isolate the waste and it failed also to consider the possibility that something might go wrong. For example in the case of reprocessing that a terrorist group or a foreign power might wish to divert the small quantity of plutonium that was necessary to make a weapon. There is a basic conflict here between the way the Commission has tried to deal with this issue as if it were kind of minor concern and the way the rest of the world outside the Commission views it as one of the most important issues of concern about the whole commitment of the nation to nuclear power. And like the Court of Appeals below in fact was saying to the Commission, you must honestly and above board and fully explore the issue with the public and let the public know including its decision-makers, what problems do exist with nuclear waste so that a decision can be made about them.
William H. Rehnquist: You feel the Court of Appeals more adequately divined the state of world opinion than the Nuclear Regulatory Commission?
Richard E. Ayres: No I think the Court of Appeals did divine that the Commission had failed to address the kind of major concerns which the petitioners – I am sorry the respondents and others raised to them in the rule making and the Commission essentially failed to address them. And those are in fact the same concerns that I have mentioned, expert bodies outside the Commission have raised also repeatedly in the last few years of serious problems. We think the Commission in fact has tried to sweep those concerns under the rug and avoid the discussion which NEPA really is aimed at producing so as to produce better federal policies.
Warren E. Burger: Somewhere in here and I don't know whether it's in your brief Mr. Ayres or in the Court of Appeals' opinion there is a suggestion that there had to be an exhaustive study of all other alternative methods. Is it that in the opinion or in your -- part of your argument?
Richard E. Ayres: I don't know whether it's –
Warren E. Burger: You mean –
Richard E. Ayres: I am not sure whether –
Warren E. Burger: Do you make an argument?
Richard E. Ayres: Well I think yes, the notion certainly is that the alternative means of dealing with the problem need to be explored and they are, clearly many of them are as the Commission admits are not yet seen in full because they are still hypothetical. We are not suggesting that the Commission engage in some of sort of crystal bowl examination, but we are suggesting the outlines of the potential environmental risks involved in each of those alternatives is reasonably clear and can be laid out on the record. What the Commission did here was to consider only one hypothetical short-term solution to its problem, no long-term solutions at all. There was no discussion essentially of the dangers that might flow from one alternative as opposed to another.
Warren E. Burger: Do you say that the act specifically requires that the Commission do what you are suggesting?
Richard E. Ayres: We think -- yes the act does ask specifically that alternatives be explored and also that the –
Warren E. Burger: Explored to what extent?
Richard E. Ayres: To evaluate – well there is case law on the question of to what extent –
Warren E. Burger: You are not suggesting that there was no consideration given to alternative methods at all, are you?
Richard E. Ayres: Yes, I am. I think if you look at the records you will see that's correct. There is not even one alternative given as to long-term storage, not one let alone, alternatives to that one. There is one hypothetical which is no longer the Commission's policy to pursue given for so called short-terms storage. That's the reason why I think court didn't need the help of experts to divine that the record in this case was insufficient to support the conclusion of the effects of wastes were insignificant. I see my light is on, I thank you very much.
Warren E. Burger: Very well. Mr. Cherry.
Myron M. Cherry: Mr. Chief Justice, may it please the Court. In the short-time remaining and on behalf of the petitioners in 70, the respondents in 76-528 expect for the Federal Respondents, I would like to state that I would like to rely on Mr. Ayres' argument with respect to the fuel cycle although I would just like to place on the record the notion that Mr. Justice Steven suggested, perhaps the writ was improvidently granted in event that there is now a moving target and concern of the interim license with respect of the fuel cycle. With respect to the issues in the Aeschliman case, our position is quite clear and quite direct. We properly appeared before the agency, acknowledged our presence and placed improper legal barriers in our way. The Commission was perfectly willing to have us be present. When we asked for participation, we were told that the issues we were concerned about were either beyond the scope of NEPA or would not considered.
Potter Stewart: When you are talking about us, you are talking about the non federal respondents in 76-528?
Myron M. Cherry: That is correct.
Potter Stewart: And who are they?
Myron M. Cherry: That involves two cases Mr. Justice. In one of the cases before involves some citizen groups known as the Saginaw Valley Nuclear Study Group, includes the International Environmental Law Committee of the United Auto Workers, includes the University of Michigan Environmental Law Society, the West Michigan Environmental Action Council and then it was consolidated with the so-called Aeschliman petitioners which were people who lived in the area near the plant and owner of a motel, the Saginaw interveners essentially took the laboring or both of the hearings at the Court of Appeals and the Court of Appeals below consolidated both of those cases for decision and for argument.
Potter Stewart: Nelson Isham is a person, a businessman or is somebody who lives in the area.
Myron M. Cherry: Yes Mr. Justice Brennan he is, Mr. Justice Stewart, pardon me he is a man who lives in the area and who I believe owns a motel –
Potter Stewart: And the others are various environmental groups --
Myron M. Cherry: Well the citizen groups Mr. Justice involved not only people who live in the community and are very concerned about development of that particular community who, many of them work for Dow Chemical, but they also comprise local representatives of national organizations along with the Sierra Club. I think a point to be taken is that whatever the Court does with respect to the fuel cycle case, it really has no impact upon the Aeschliman case. While the fuel cycle issue was one of the four issues remanded by the Court of Appeals, the ACRS issue, the Energy Conservation and the Dow Cost-Benefit Analysis, the fuel cycle issue was given a sentence in the Court of Appeals' opinion below by sucking in by reference to fuel cycle and while we believe that the fuel cycle has some importance to the overall administration and regulation of the nuclear energy, it has no impact upon the case that was consolidated. Indeed there is some question in our minds given the fact the government opposed the Writ of Certiorari even if the Court took the cert cases and still treats in its briefs the issue secondary, whether this Court not having advised about what is before the Court, whether those issues are even before the Court. It is our position that the Court ought to take a long hard look before it gets involved in a record kind of case like the Aeschliman. But in connection with a couple of points made by Consumer Powers Council, I think it is important to bear up; first of all it is not true that the Dow issue is essentially quiescent. Once again we have a moving target with respect to these issues. We have gone through a year of remanded hearings. There are new facts before the Commission now and assuming hypothetically that this Court does choose to reverse the Court of Appeals on Aeschliman, those facts are still before the Commission. The Commission under 10 CFR 50.100, its general superintendent power, cannot ignore facts and is proceeding forward with that case and so once again there is a fresh record that may wind its way through the appeal process in the Court of Appeals, because we are now dealing with those issues. But in connection with the Dow issue specifically there was a decision by the Licensing Board on remand just September of this year where Licensing Board of the Commission said “while Dow need steam Dow does not necessarily need it for Midland and whether Dow will ever buy steam from that plant is on this record speculative. Whether the circumstances will change by the time the remanding hearing is concluded is impossible to know,” and it goes on and suggested if Dow fails to buy steam, the circumstances will be one of a plant at a site for which only very limited alternatives were explored. What has occurred in the process is that consumers ran out of money in the 74/75 period, the amount of funds they have spent now is barely I think 20/22% of the total amount and the remanded hearing is which this Court would interrupt by reversal of the Court of Appeals are all but over. I would contemplate those remanded hearing might not last more than six months from when they begin and they are scheduled to begin as soon as the appeal board rules on the interim relationship. So --
Thurgood Marshall: How much of that is ((Inaudible)
Myron M. Cherry: How much of what Mr. Justice Marshall?
Thurgood Marshall: Of what's going on in right now?
Myron M. Cherry: Well, we have --
Thurgood Marshall: How much of that is before --
Myron M. Cherry: Well, it is not before you Mr. Justice Marshall in the sense that you are being asked to look at that record. However, it is before you in the sense that we believe that it is incumbent upon us in our answering brief to update the record and indicate that the Commission has moved forward to comply with the Court of Appeals' order and that task is all but over with and I'm only suggesting with all due respect that process ought to go forward because it involves important issues to the Nuclear Regulatory Commission's functions which it now all but acknowledges. In connection with the argument made about our neither raising energy conservation issues where the ACRS being unimportant, I think it also important to understand that the position of the government and of the utility in this case has constantly been changing, for example on energy conservation. In 1972 the licensing board said that the contentions we wanted to raise will be on their province. That ruling came that's why we didn't participate in the hearing because we were told we couldn't deal with those issues. In 1973 the Appeal Board said that our contentions are well beyond the pail of NEPA. Now as of 1972, President Nixon already submitted to Congress a comprehensive energy policy. Chairman Dob or Commissioner Dob of the Nuclear Regulatory Commission in specific answers to the joint committee had dealt with the question of energy conservation. Chairman Schlesinger had given a speech saying it was a legitimate issue. So the suggestion that the Commission was not aware of energy conservation as an alternative is really legal top security and it's barring of the issues below is no more than trickery because the Commission was aware that the regulatory staff moved very quickly below in the record before it sit out and consumers obliviously made the same issue. In 1974 it was the first time that the Commission below decided to change what their position was and why they barred energy conservation. They abandoned the beyond the pale NEPA argument because it was unsupportable and I think the government's brief admits that and says for the first time that we didn't raise our contention specifically. Now stopping right there, you have an agency which says that your contentions weren't specific, that I didn't understand what energy conservation was, that it was beyond the pail of NEPA, that it was involving concept. Well it can't be all of those things. If we are told that energy conservation needed to be more specific under the agency argument that they didn't know what was in the first place. I submit that what the Commission has done in this case is really quite important from another circumstance. It has carved out special rule for the Midland case. Now whether the Midland case ought to be built, whether it ought to be built is not before this Court. We are not here to suggest that it is the proper or improper plant necessarily in Midland. My client has spent an awful lot of time and money for the sole principle of merely trying to be heard. It is not a case of fuel cycle where we are arguing that the Commission may or may not have adequately had the record. We were told we couldn't deal with these issues. In terms of the ACRS issue once again my brothers treat the issue as one of just -- it's in advisory committee. We look at it this way and we hope the Court will if it decides to reach the question. The advisory committee on reactor safeguards has a letter. The letter is of some importance. It was before this Court in similar way in the Power Reactor case where this Court recognized that the advisory committee and reactor safeguards was important and if the Court's repose in that situation what the Commission was trying to do was to hide the fact, to hide the fact the advisory committee was against it. In our situation we held a letter which said there are other problems unidentified which should apply to the Midland case. Now I asked questions about what those other questions were, how should they be applied, what due consideration is, we were told that ACRS was collegiate -- collegial in nature and we couldn't ask any questions. The letter was putting for the truths -- for the purpose of proving the ACRS made a review but than with catch-22 notion that it wasn't in for the proof of matters there. Now assuming for the moment on the basis of this record --
William H. Rehnquist: You wanted to depose the individual members of ACRS to join?
Myron M. Cherry: Yes, I did Mr. Justice Rehnquist. In the Power Reactor case, the Commission in argument before this Court stated that the ACRS was an important body and it might very well be witness in various proceedings. It was with that authority that we moved to depose the ACRS and to ask them question to bottom. But our request was born out of frustration. We couldn't touch the letter. The letter could have be in the New York Times or the Washington Post for all that it matter as long as it had the logo ACRS with the proper signature it went into the record.
William H. Rehnquist: You think Congress intended any more than that?
Myron M. Cherry: Well, we believe that Congress intended much more than that. The Nuclear Regulatory Commission has been trying to abolish the advisory committee on reactor safe guards for some time now. It goes to Congress each time it's told no. The legislative history which we have set out in depth in our brief suggests that the advisory committee on reactor safeguards was necessary in order to make sure that there was a check on the Commission and the fundamental reason for it was that the letters ought to be public and that they ought to be spread of record, because after all with the hearing process' concern it's the joint --
William H. Rehnquist: And in this case they were made public?
Myron M. Cherry: What was made public Mr. Justice Rehnquist was the bold statement that the plant could satisfactorily resolve given due consideration other problems. The other problems weren't set forth, they were not identified, the due consideration wasn't spelled out and myself --
William H. Rehnquist: But all that the statute requires is that the letter be spread of record, isn't it?
Myron M. Cherry: Well, yes that is true. What the Court of Appeals focused on below is the content of letter.
William H. Rehnquist: Yeah, but I wasn't asking what the Court of Appeals focused on, I was asking what Congress focused on.
Myron M. Cherry: Well we believe that Congress focused on the suggestion that the ACRS come to the public hearing and explain what it's position is. As a matter of fact that was the Commission's position in the Power Reactor case. It's only been recently when the advisory committee has begun to disagree with the regulatory staff that the regulatory staff has attempted through – with the aid of licensing board to prevent examination of these records. In that sense Aeschliman case is quite unremarkable and what I would like to impress upon this Court is that what essentially our argument is, is that a plant is in the process of being constructed now, where no one ever agrees now that it's analysis were ever analyzed. Dow Chemical is no longer seriously interested in this plant. It testified on the remanded hearings for the purposes of advising the court that if it could walk away from the plant today it would. It testified it had no confidence in either utility in terms of it's timing etc. Our position is only that we are interested in a hearing. This Court has been – in its protection of that one solid point, the people who come prepare to participate in the judicial process are entitled to be heard in the administrative process. That singular principle of law is the fundamental position of our country and of the basis of due process of the long line of this Court's decisions, that's all we asked below and that's all we ask here before this Court. And what is important in terms of the agreement proceeding is for these alternatives to be explored. Now in the brief of Consumer's Power before the Court there is a suggestion made which I am sure is not pressed very strongly but I would like to make a point about it anyway. The argument starts out that we spent $325 million on a plant with obviously the tag end line that this involves substantial amount of money and the Court ought to be aware of it. We would like to deal with that issue kind of expressly. First of all, there is a lot in the record as to whether this money is recoverable, whether those were honest amounts, but let's just – and I might also point of the amount of the plant originally conceived that around 500 million is up to almost 2 billion dollars. So, the amounts while perhaps large are not in terms of the total amount of the plant, but the point I would like to suggest in terms of the Commission's foreclosure argument is really the same kind of argument being implicitly made by the suggestion that lot of money was spent. The idea that any amount of money can substantially provide a legal basis for a bankrupt decision is certainly impermissible. And when we finally reach the Supreme Court or if those issues are not properly before this Court, the Court of Appeals, we did everything we could to get before that court and if we are told that that point in time some three or four years later that the issues were important, they should have been ventilated and yet then we are told that the amount of money having been spent is important, regulation then amounts to having someone purchase a legal opinion from a reputable lawyer, saying that he has in good faith relied upon this and then proceed to implement the regulation. And that's what really this case is all about because if this case is reversed in terms of the Aeschliman issues, talk about judicial intervention running riot we are going to have no federal agency who will be able to regulate, because APA's regulations, the FTC's regulations, the ICC's regulations, every administrative agency which has to rely on importance of finality will surely be turned around. We submit that the issues of energy conservation are not only important to the country today, but they were important in 1970 and there is no basis for the suggestion that the Supreme Court can reply upon a record this case that the Nuclear Regulatory Commission did not become aware of that. Thank you very much.
Warren E. Burger: Thank you gentlemen. The case is submitted.